Citation Nr: 0830217	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  96-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability, to include as secondary to service-connected knee 
disorders.

2.  Entitlement to service connection for bilateral foot 
disability, to include as secondary to service-connected knee 
disorders.

3.  The propriety of the initial 10 percent rating assigned 
for degenerative arthritis of the right knee.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Baltimore, Maryland 
(RO), which denied service connection for bilateral ankle and 
foot disability.  By rating decision dated in October 1998, 
service connection for right knee arthritis was granted, and 
the veteran appealed the assigned initial 10 percent 
disability evaluation.  In May 2000, the Board denied the 
service connection claims, and remanded the increased rating 
claim.  The veteran appealed the denial, and in March 2001, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded those claims.  Thereafter, the Board 
remanded the case in October 2001.

In November 2005, the Board denied all issues.  The appellant 
appealed the decision to Court.  In February 2007, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs, submitted a Joint Motion For Remand (Motion).  In an 
Order also dated in February 2007, the Court granted the 
Motion, vacated the November 2005 Board decision, and 
remanded the case to the Board for further appellate review 
consistent with the Motion.  

The Board received additional evidence from the veteran in 
June 2008, for which he waived initial RO review and 
consideration.  In light of his waiver, the Board may 
properly consider the evidence in this review and action.  
See 38 C.F.R. § 20.1304.

The claims file notes a claim of entitlement to service 
connection for Type II diabetes mellitus.  One of the 
examination reports also notes the veteran's assertion that 
he is unable to obtain and maintain gainful employment due to 
his orthopedic disabilities.  This constitutes a claim for a 
total disability evaluation on the basis of individual 
unemployability.  These issues have not been considered by 
the RO, much less denied and timely appealed to the Board.  
So, they are referred to the RO for appropriate action, as 
the Board does not currently have jurisdiction to consider 
them.  See 38 C.F.R. § 20.200 (2007); Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Motion addresses the November 2005 Board decision as a 
complete entity, but the core issues addressed and agreed to 
by the parties are confined to the issues of service 
connection for the claimed bilateral ankle and foot 
disorders.  There is but brief mention of the increased 
rating claim.  Nonetheless, in light of the fact the Court 
vacated the November 2005 Board decision in its entirety, all 
three issues noted on the cover sheet are the subject of this 
remand.

Due to the prior appeal and Board remands, this case is 
compiling a complex substantive history.  The Board notes one 
medical examiner's notation that the nexus opinion question 
seemed like double talk.  Thus, the Board will endeavor to 
crystallize the areas in need of medical clarification in 
order to facilitate compliance with the remand.

The first basis for the Motion was that the RO failed to 
clarify whether the veteran desired a Board Hearing at the VA 
Central Office.  This query has clarified by the Board's 
Central Office, and the veteran has withdrawn his request for 
a Board hearing.

The Motion notes the parties' agreement that VA failed to 
assist the veteran by not ensuring VA treatment records were 
either obtained or shown to be unavailable.  Specifically, 
the veteran informed the RO he was treated for gout in March 
1998 at the VA Medical Center in Birmingham, Alabama.  
Interestingly, the November 2001 RO request for the records 
asked for records from 1999 forward.  A January 2002 reply 
from the Birmingham VA Medical Center noted only one instance 
of treatment of the veteran, which was March 1998, but 
provided a copy of a September 1995 treatment record.  No 
subsequent efforts by the RO to obtain the March 1998 record 
are documented in the claims file.  

The Motion further notes that the 1995 record does not in 
fact reflect treatment at the Birmingham VA Medical Center.  
Thus, VA must endeavor to obtain the referenced March 1998 
record from the VA Medical Center, Birmingham, Alabama, as 
well as any other related records associated with the 
veteran, or provide full documentation to the effect that the 
records do not exist or further attempts to obtain it would 
be futile.  See 38 C.F.R. § 3.159(c).

The second medical basis for the Motion is a finding that 
examinations of 2003 and 2005 by VA examiner, Dr. B, were 
inadequate, in that he opined there was no causal linkage 
between the veteran's asserted bilateral ankle and foot 
disabilities because the RO had previously denied his claims.  
The Board notes the examiner's notation of concern to the 
veteran's representative occurred while setting forth what 
was gleaned from reviewing the claims file.  That examiner-
or another examiner, should clarify the intent of the 
notation and ensure the proper medical standard is applied.

The Motion thirdly found that prior Board decisions did not 
adequately address entitlement to service connection for an 
ankle disorder on a presumptive basis in light of a June 1969 
VA X-ray examination report which notes minimal degenerative 
changes of the left ankle, but no associated diagnosis.  
Notably, subsequent examinations do not note left ankle 
degenerative changes within one year of the veteran's 
separation from service.  The veteran's June 1966 physical 
examination at enlistment noted bilateral pes planus third 
degree, which was also noted at the June 1969 VA examination.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Based on the foregoing, any medical examination or review on 
remand must address whether a pre-existing bilateral foot 
disorder, including pes planus, increased in severity during 
active service and, if so, whether it was due to the rigors 
of active service, the natural progression of the disorder, 
or some other etiology.

Service treatment records note the veteran's complaint of 
right foot cramps, which were treated with hot soaks, and a 
callus on the right fifth toe, both presentations having 
occurred in December 1967.  A sprained left ankle was treated 
with an Ace bandage and issuance of crutches in September 
1968.  No subsequent ankle or foot episodes are noted in the 
service treatment records.
 
Recent medical evidence received by the Board notes the 
veteran underwent a total right knee replacement in June 
2008.  Because of the appellate review taken in this case, no 
treatment records since April 2005 are associated with the 
claims file.  Thus, the evidence of record is insufficient 
for the Board to conduct an informed review of the initial 
rating of the veteran's right knee-both before and since the 
total right knee replacement.  The rating period extends from 
1998; so, AMC/RO must apply this factor in its review and 
rating of the right knee.

As this case was on appeal to the Court when Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was decided the veteran 
has not received notice of how disability ratings and 
effective dates are determined.  This omission must be 
corrected while the case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should clarify whether the 
veteran is represented and, if so, the 
identity of his representative.

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess.

3.  The AMC/RO must again inquire of the 
VA Medical Center, Birmingham, Alabama, 
and request a copy of the March 1998 
record of treatment for gout at that 
facility.  Please ensure any record 
provided pertains to the veteran.  
Documentation of efforts to obtain the 
record must be included in the claims 
file.  The AMC/RO should ensure a full 
explanation is documented if no record is 
provided.

4.  The AMC/RO must contact the Newington, 
Connecticut VA Medical Center and request 
that they review their archived records 
for any June 1969 left ankle X-ray and 
provide copies of any 1969 left ankle X-
ray films found.  All efforts to locate 
these records/films must be documented.

5.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for any lower 
extremity orthopedic disability since March 
2005.  After securing the necessary 
release, the RO should obtain these 
records, including ongoing VA treatment 
records, not already associated with the 
claims file.

6.  After the above is complete, and 
regardless whether additional records are 
obtained, the veteran must be afforded a VA 
orthopedic examination by an orthopedist to 
determine the current severity of his post-
operative residuals of a total right knee 
replacement.  The claims folders must be 
made available to the examiner for review 
as part of the examination.  Dr. B may 
conduct this examination if he is still 
available.

7.  The AMC/RO shall return the claims file 
and a copy of this remand to Dr. B., the VA 
examiner who conducted the 2003 and 2005 
orthopedic examinations, and request 
clarification of the opinions provided at 
those examinations.  Advise Dr. B that a 
prior denial of service connection by the 
regional office is immaterial to any 
medical nexus opinion he may render.  Any 
medical opinion he renders is to be based 
on the probative medical and other evidence 
of record.  Should Dr. B or another 
orthopedist deem a podiatry opinion 
indicated, that should be done.  If a 
podiatry examination is conducted, the 
claims files must be reviewed as part of 
the examination.

8.  To assist Dr. B, or any other VA 
examiner who may review the claims file, 
the term "at least as likely as not" or a 
"50-50 probability" does not mean "within 
the realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is equally 
medically sound to find in favor of that 
conclusion as it is to find against it.  
With this definition in mind, Dr. B, and 
any other examining/reviewing physicians, 
are to review the claims files in their 
entirety, including the service treatment 
records, answer the stated questions and 
opine as follows:

(a)  Was the veteran's pes planus found on 
enlistment in June 1966 was congenital or 
acquired?

(b)  Is there a 50-50 chance that the 
veteran's pes planus increased in severity 
during his two years of active service?  If 
so, is it at least as likely as not that 
any increase in severity was due to the 
rigors of his active service, or is it more 
likely than not that it was due to the 
natural progression of his pes planus?

(c)  Is there evidence of a current right 
or left foot disorder other than pes 
planus?  If so, what is the diagnosis?  If 
there is no evidence of gout, please so 
find.  For any diagnosed foot disorder the 
examiner must opine whether there is a 
50/50 chance that the disorder is causally 
linked to any treatment documented in the 
service treatment records.  If any current 
foot disorder is not directly due to 
service, the examiner must address what is 
the etiology?  What is the role, if any, of 
the veteran's morbid obesity?

(d)  If a copy of the June 1969 ankle X-ray 
is available, does it show degenerative 
changes or other evidence of arthritis?  Is 
there a currently diagnosed disorder of 
either ankle?  If so, please so state.  Is 
there a 50-50 chance that any currently 
diagnosed ankle disorder is causally linked 
or aggravated by the veteran's service-
connected bilateral knee disability?  In 
this context, aggravation means that the 
service-connected bilateral knee disorder 
has chronically worsened any diagnosed 
ankle disorder.

(e)  If there is no causal linkage between 
any currently diagnosed ankle disorder and 
the service-connected bilateral knee 
disorder, is there a 50-50 chance that any 
currently diagnosed ankle disorder is 
causally linked to the September 1968 
treatment documented in the service 
treatment records?  If not, what it is the 
etiology for any diagnosed ankle disorder?  
Is there any causal relationship between 
any currently diagnosed ankle disorder and 
the veteran's pes planus, or obesity?

A full explanation for any findings and 
opinion rendered should be provided.

In the event Dr. B is no longer available, 
the claims file and a copy of this remand 
must be referred to another orthopedist.

9.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

10.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

11.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  Readjudication of the initial 
rating warranted for the right knee disorder 
must include addressing whether the 
appellant is entitled to a staged rating.  
If any claim is not granted in whole or in 
part, send him and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

